

117 HRES 128 IH: Recognizing the rise of cardiovascular disease as the world’s leading cause of preventable death and disability and as the global public health crisis of our generation and supporting the recognition of February 2021, as “American Heart Month”.
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 128IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Smith of New Jersey (for himself and Mrs. Beatty) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the rise of cardiovascular disease as the world’s leading cause of preventable death and disability and as the global public health crisis of our generation and supporting the recognition of February 2021, as American Heart Month.Whereas the World Health Organization estimates that in 2017, 17,800,000 people died from cardiovascular diseases (CVDs) globally;Whereas of these deaths, 85 percent were due to heart attacks and strokes and over three-quarters of CVD deaths occur in low- and middle-income countries;Whereas CVDs result in tremendous health care costs and lost productivity and, if not addressed, the United States alone will spend over $1,000,000,000,000 by 2035 on costs relating to CVD;Whereas educational attainment, household income, residential environment, access to health care, and structural racism contribute significantly to disparities in CVD mortality in the United States;Whereas the global COVID–19 pandemic poses significantly high risk to individuals with CVD and risk factors;Whereas the heavy burden of death and disability from CVDs can be decreased through changes in behavior linked to major risk factors, including reduced tobacco use and salt consumption and improvements in access to medical treatment and services;Whereas essential quality-assured medicines and technologies are critical components to address the global burden of CVDs; andWhereas United States leadership and support has strengthened surveillance, enhanced workforce capacity, and provided valuable technical exchanges in the area of CVD: Now, therefore, be itThat the House of Representatives—(1)supports recognition of American Heart Month to bring awareness to the cardiovascular disease (CVD) public health crisis in the United States and abroad;(2)recognizes and reaffirms the commitment of the United States to fighting cardiovascular disease by—(A)promoting awareness about the causes, risks, and prevention of cardiovascular disease;(B)supporting research on cardiovascular disease, including disparities in cardiovascular disease morbidity and mortality with respect to race, ethnicity, and other social determinants of health;(C)equitably expanding access to affordable, quality care to reduce long-term disability and mortality; and(D)strengthening the Nation’s public health infrastructure to support prevention, preparedness, and responsiveness to ongoing threats to health;(3)urges the deployment of United States technical expertise on CVDs in support of developing capacities and strengthening health care systems and public health infrastructure of other countries;(4)values the quality of life for CVD patients around the world and their reintegration to society;(5)calls on the Department of State, the United States Agency for International Development, and the Centers for Disease Control and Prevention, to—(A)comprehensively examine the impact of CVDs on health and development in United States priority assistance countries; and(B)develop a coordinated strategy that improves the effectiveness and impact of United States-financed global health programming by integrating CVD into existing programs;(6)commends the efforts of States, territories, and possessions of the United States, localities, nonprofit organizations, businesses and other entities, and the people of the United States who support American Heart Month; and(7)encourages every individual in the United States to learn about his or her risk for cardiovascular disease.